UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* World Wrestling Entertainment, Inc. (Name of Issuer) Class A Common Stock, $.01 par value per share (Title of Class of Securities) 98156Q108 (CUSIP Number) December 31, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: []Rule 13d-1(b) [x]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosure provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes.) CUSIP No. 98156Q108 13G Page 2 of 14 Pages 1 NAME OF REPORTING PERSON Talpa Beheer B.V. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: The Netherlands NUMBER OF 5 SOLE VOTING POWER SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0 EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER WITH 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.6% 12 TYPE OF REPORTING PERSON (See Instructions) CO CUSIP No. 98156Q108 13G Page 3 of 14 Pages 1 NAME OF REPORTING PERSON Theatrum Novum C.V. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: The Netherlands NUMBER OF 5 SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.6% 12 TYPE OF REPORTING PERSON (See Instructions) PN CUSIP No. 98156Q108 13G Page 4 of 14 Pages 1 NAME OF REPORTING PERSON Theatrum Novum Management B.V. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: The Netherlands NUMBER OF 5 SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.6% 12 TYPE OF REPORTING PERSON (See Instructions) CO CUSIP No. 98156Q108 13G Page 5 of 14 Pages 1 NAME OF REPORTING PERSON Stichting Administratiekantoor Talpa Beheer 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: The Netherlands NUMBER OF 5 SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.6% 12 TYPE OF REPORTING PERSON (See Instructions) CO CUSIP No. 98156Q108 13G Page 6 of 14 Pages 1 NAME OF REPORTING PERSON Johannes Hendrikus Hubert de Mol 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: The Netherlands NUMBER OF 5 SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.6% 12 TYPE OF REPORTING PERSON (See Instructions) IN CUSIP No. 98156Q108 13G Page 7 of 14 Pages Item 1. (a) Name of Issuer: World Wrestling Entertainment, Inc. (b) Address of Issuer’s Principal Executive Offices: 1241 East Main Street Stamford, CT 06902 Item 2. (a) Names of Persons Filing: This statement is being jointly filed by (i) Talpa Beheer B.V., a private company with limited liability incorporated under the laws of the Netherlands (“TBBV”), (ii) Theatrum Novum C.V., a limited partnership organized under the laws of the Netherlands (“TNCV”), (iii) Theatrum Novum Management B.V., a private company with limited liability incorporated under the laws of the Netherlands (“TNMBV”), (iv) Stichting Administratiekantoor Talpa Beheer, a foundation organized under the laws of the Netherlands (“SATB”), and (v) Johannes Hendrikus Hubert de Mol (“Mr. de Mol” and, together with TBBV, TNCV, TNMBV and SATB, the “Reporting Persons”).TNCV owns a majority of the issued and outstanding shares of TBBV.TNMBV is the general partner of TNCV.SATB is the limited partner of TNCV and owns the majority of the issued and outstanding shares of TNMBV.Mr. de Mol owns a majority of the depositary receipts issued by SATB.Mr. de Mol is the Chairman of SATB and the sole managing director of TNMBV and TBBV.The securities to which this statement relates (the “Class A Shares”) are owned by TBBV. The filing of this statement shall not be construed as an admission that any of the Reporting Persons is the beneficial owner of any securities covered by the statement other than the securities actually owned by such person (if any). (b) Address of Principal Business Office or, if none, Residence: The principal business address of each of the Reporting Persons is: Burgemeester A. Colijnweg 2 1182 ALAmstelveen The Netherlands (c) Citizenship: TBBV and TNMBV are private companies with limited liability incorporated under the laws of the Netherlands.TNCV is a limited partnership organized under the laws of the Netherlands.SATB is a foundation organized under the laws of the Netherlands.Mr. de Mol is a citizen of the Netherlands. (d) Title of Class of Securities: Class A Common Stock, $.01 par value per share. (e) CUSIP Number: 98156Q108 CUSIP No. 98156Q108 13G Page 8 of 14 Pages Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: [ ] Broker or dealer registered under Section 15 of the Act; [ ] Bank as defined in Section 3(a)(6) of the Act; [ ] Insurance company as defined in Section 3(a)(19) of the Act; [ ] Investment company registered under Section 8 of the Investment Company Act of 1940; [ ] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); [ ] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); [ ] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940; [ ] A non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J); [ ] Group, in accordance with Rule 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item 4. Ownership (a) Amount beneficially owned:1,902,315 (b) Percent of class: 5.6%(The percentages used in this statement are calculated based upon the 34,215,459 Class A Shares issued and outstanding as of October 28, 2015, as reported by World Wrestling Entertainment, Inc. in its Form 10-Q filed on October 29, 2015 with the Securities and Exchange Commission.) (c) Number of shares as to which such person has: TBBV i. Sole power to vote or direct the vote:1,902,315 ii. Shared power to vote or direct the vote:0 iii. Sole power to dispose or direct the disposition of:1,902,315 iv. Shared power to dispose or direct the disposition of:0 TBBV has the sole power to vote or direct the vote, and to dispose or to direct the disposition of, the Class A Shares owned by it. TNCV i. Sole power to vote or direct the vote:0 ii. Shared power to vote or direct the vote:1,902,315 iii. Sole power to dispose or direct the disposition of:0 iv. Shared power to dispose or direct the disposition of:1,902,315 CUSIP No. 98156Q108 13G Page 9 of 14 Pages TNCV shares the power to vote or direct the vote of, and to dispose or direct the disposition of, the Class A Shares owned by TBBV by virtue of its direct equity interest in TBBV. TNMBV i. Sole power to vote or direct the vote:0 ii. Shared power to vote or direct the vote:1,902,315 iii. Sole power to dispose or direct the disposition of:0 iv. Shared power to dispose or direct the disposition of:1,902,315 TNMBV shares the power to vote or direct the vote of, and to dispose or direct the disposition of, the Class A Shares owned by TBBV by virtue of it being the general partner of TNCV. SATB i. Sole power to vote or direct the vote:0 ii. Shared power to vote or direct the vote:1,902,315 iii. Sole power to dispose or direct the disposition of:0 iv. Shared power to dispose or direct the disposition of:1,902,315 SATB shares the power to vote or direct the vote of, and to dispose or direct the disposition of, the Class A Shares owned by TBBV by virtue of its direct equity interest in TNMBV. Mr. de Mol i. Sole power to vote or direct the vote:0 ii. Shared power to vote or direct the vote:1,902,315 iii. Sole power to dispose or direct the disposition of:0 iv. Shared power to dispose or direct the disposition of:1,902,315 Mr. de Mol shares the power to vote or direct the vote of, and to dispose or direct the disposition of, the Class A Shares owned by TBBV by virtue of him being the Chairman of SATB and the sole managing director of TNMBV and TBBV. Item 5. Ownership Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following [ ]. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not Applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not Applicable. CUSIP No. 98156Q108 13G Page 10 of 14 Pages Item 8. Identification and Classification of Members of the Group Not Applicable. Item 9. Notice of Dissolution of Group Not Applicable. Item 10. Certification By signing below we certify that, to the best of our knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under § 240.14a-11. CUSIP No. 98156Q108 13G Page 11 of 14 Pages SIGNATURE After reasonable inquiry and to the best of our knowledge and belief, we certify that the information set forth in this statement is true, complete and correct. Dated:February 16, 2016 TALPA BEHEER B.V. By: /s/ Johannes Hendrikus Hubert de Mol Name: Johannes Hendrikus Hubert de Mol Title: Managing Director THEATRUM NOVUM C.V. BY: THEATRUM NOVUM MANAGEMENT B.V. By: /s/ Johannes Hendrikus Hubert de Mol Name: Johannes Hendrikus Hubert de Mol Title: Managing Director THEATRUM NOVUM MANAGEMENT B.V. By: /s/ Johannes Hendrikus Hubert de Mol Name: Johannes Hendrikus Hubert de Mol Title: Managing Director STICHTING ADMINISTRATIEKANTOOR TALPA BEHEER By: /s/ Johannes Hendrikus Hubert de Mol Name: Johannes Hendrikus Hubert de Mol Title: Managing Director /s/ Johannes Hendrikus Hubert de Mol JOHANNES HENDRIKUS HUBERT DE MOL [Signature Page to Schedule 13G] CUSIP No. 98156Q108 13G Page12 of 14 Pages EXHIBITINDEX Exhibit Number Title Joint Filing Agreement, dated February 16, 2016, by and among the Reporting Persons, as required by Rule13d-1(k)(1) under the Securities Exchange Act of 1934, as amended.
